DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment of 8/24/2021 and the supplemental amendment of 10/27/2021.
3.	In the amendment of 8/24/2021, applicant has made changes to the drawings, the specification and the claims. 
A) Regarding to the drawings, applicant has submitted a replacement sheet constrained figures 10-12 in which figure 10 was corrected;
B) Regarding to the specification, applicant has made corrections to paragraphs [0001], [0004], [0006]-[0007], [0014], [0021]-[0022] and [0024], and deletion paragraphs [0010]-[0020], see amendment of 8/24/2021 in pages 2-3; and
C) Regarding to the claims, applicant has amended claims 1-3. There is not any claim being added into or canceled from the application. 
4.	A review of the amendment filed by applicant on 8/24/2021 has resulted that the amendments to the specification are confusing because applicant has made both amendments to paragraph [0014] and canceled the paragraph, see amendment in page 2. A Notice of non-compliant was mailed to applicant on 9/23/2021 to request a clarification in amendments to the specification.

6.	After review both the amendment filed by applicant on 8/24/21 and the supplemental amendment of 10/27/2021, the following conclusions are made:
A) The amendments to the drawings and the claims as provided in the amendment of 8/24/2021 have been entered. The amendments to the specification provided in the amendment of 8/24/2021 have NOT been entered.
B) The amendments to the specification provided in the supplemental amendment of 10/27/2021 have been entered; 
C) Applicant’s arguments provided in amendment of 8/24/2021 and supplemental amendment of 10/27/2021 have been entered; and
D) The pending claims are claims 1-13 in which claims 1-3 and 6 are examined in the present office action, and claims 4-5 and 7-13 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims 4-5 and 7-13 will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
7.	The amendments to the drawings as provided in the amendment of 8/24/2021, the amendments to the specification as provided in the supplemental amendment of 10/27/2021, the amendments to the claims as provided in the amendment of 8/24/2021, and applicant’s 
A) Regarding to the objection to the drawings as set forth in the office action of 6/1/2021, the amendments to the drawings as provided in the amendment of 8/24/2021 and applicant’s arguments provided in the mentioned amendment, page 8, have been fully considered and sufficient to overcome the objection to the drawings as set forth in the mentioned office action.
B) Regarding to the objection to the specification as set forth in the office action of 6/1/2021, the amendments to the drawings as provided in the supplemental amendment of 10/27/2021 and applicant’s arguments provided in the mentioned supplemental amendment, page 4, have been fully considered and sufficient to overcome the objection to the specification as set forth in the mentioned office action.
C) Regarding to Claim Interpretation as set forth in the office action of 6/1/2021, the amendments to the claim 1 as provided in the amendment of 8/24/2021, and applicant’s arguments provided in the mentioned amendment, pages 8-9, have been fully considered and are sufficient to overcome the claim interpretation for features thereof “a lens assembly” and “an optical image stabilization assembly” as recited in claim 1; however, the amendments to the claim 1 as provided in the amendment of 8/24/2021, and applicant’s arguments provided in the mentioned amendment, pages 8-9, are not sufficient to overcome the claim interpretation for features thereof “a support structure” and  “an autofocus actuator arrangement” as recited in claim 1. Thus, the claim Interpretation for features thereof “a support structure” and  “an 
In particular, applicant has not amended the claim or provided any argument to overcome the claim interpretation as set forth in the office action of 6/1/2021. See amendment of 8/24/2021, pages 8-9.
D) Regarding to the rejections of claims 1-3 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 6/1/2021, the amendments to the claims as provided in the amendment of 8/24/2021, and applicant’s arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the rejections of claims 1-3 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 6/1/2021.
E) Regarding to the rejection of claims 1-2 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al (WO2012/038703), the amendments to the claims as provided in the amendment of 8/24/2021, and applicant’s arguments provided in the mentioned amendment, pages 9-10, have been fully considered but they are not persuasive for the following reasons.
Applicant has argued that the art of Gregory does not disclose the feature that “the lens carriage [being] supported … the optical axis” “, see amendment in page 10, lines 7-11. The examiner respectfully disagrees with applicant’s viewpoint and respectfully invited the applicant to review the claimed language as provided in the amended claims and the art of Gregory.

Second, applicant should further note that a plane is defined by two axes which each axis has its own direction. In other words, if an optical axis has a direction named as Z-direction then an axis with its direction named as X-direction which X-direction is perpendicular to the Z-direction, and an axis with its direction named as Y-direction which Y-direction perpendicular to the Z-direction then the plane defined by the axes with X-direction and Y-direction is a plane which is perpendicular to the optical axis having Z-direction.
Third, in the system provided by Gregory, the suspension system (20) has two subsystems (22) that system allows tilting of the camera unit (10) around perpendicular notional axes which each notional axis is perpendicular to the optical axis O, see Gregory in page 7, lines 21-31, for example. It is also note that the camera unit (10) comprises a lens carriage (13) supporting a lens holder (16). The suspension system (20) disposed between the support structure (2) and the lens carriage (13) of the camera unit (10) for moving/pivoting/tilting the lens carriage (13) of the camera unit (10) around perpendicular notional axes which each notional axis is perpendicular to the optical axis O then as a result the lens carriage (13) is moved/pivoted/tilted about a plane perpendicular to the optical axis O.
Fourth, it is also noted that the suspension system (20) comprises an optical image stabilization, hereafter, OIS, assembly (30) which comprises shape memory alloy wires (31).

F) Regarding to the rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(2) as being anticipated by Sekimoto (US Publication No. 2016/0330375), the amendments to the claims as provided in the amendment of 8/24/2021, and applicant’s arguments provided in the mentioned amendment, pages 9-10, have been fully considered but are not persuasive for the following reasons.
Applicant has argued that the base 8 of the lens assembly is stacked on top of the movable plate 12 of the OIS assembly, and there is not overlap between base 8 and the movable plate 12. Applicant has also argued that the art of Sekimoto does not disclose the feature related to an overlapping manner between the lens carriage and the OIS assembly, see amendment in page 10, the full second and third paragraphs. The examiner offers the following opinions.
Applicant is respectfully invited to review the rejection of claims 1-3 and 6 over the art of Sekimoto as set forth in the office action of 6/1/2021, element #18 in pages 11-12. As provided in the rejection, the camera module as provided in paragraphs [0052]-[0103] and [0170]-[0181] and shown in figures 1-2 and 9 of Sekimoto comprises an optical image stabilization assembly (4) having shape memory alloy wires (27a-27d) and ball members (15) arranged to move the lens carriage (11) relative to the support structure (6, 19) in the plane 
Second, the rejection does not refer to the plate member 12 or use the plate member 12 with the base 8 for the feature related to an overlap between the lens carriage and the OIS as mentioned by the applicant.
Thus, the amendments to the claims as provided in the amendment of 8/24/2021, and applicant’s arguments provided in the mentioned amendment, pages 9-10, have been fully considered but they are not persuasive. Thus, the claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekimoto (US Publication No. 2016/0330375) as provided in the present office action.
Information Disclosure Statement
8.	Each of the foreign references thereof “CN-101986192-A”; “CN-103176256-A” and “CN-102770804-A” and the Chinese Office action listed in the information disclosure statement filed on 6/9/2021, and  the Chinese Office Action listed in the information disclosure statement filed on 10/8/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
9.	The replacement sheet contained figures 10-12 was received on 8/24/2021. As a result of the changes to the drawings, the applicant now contains a total of five sheets of figures 1-12 
Specification
10.         The lengthy specification which was amended by the supplemental amendment of 10/27/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
11.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a) a support structure as recited in claim 1; and 
b) an autofocus actuator arrangement as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 102
14.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.       Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al (WO2012/038703, of record).
Gregory et al discloses an optical image stabilization. The image stabilization as described in pages 7-9 and shown in figure 2 comprises the following features:
a) a support structure (2, 14); 
b) a lens assembly (12) comprising a lens carriage (13) and a lens holder (16) supporting lens elements (9) wherein the lens holder (16) is supported by the lens carriage (13) via a suspension system (17,18, 3, 4);
c) the lens holder (16) supports lens elements (9) having an optical axis (O) and is supported on the lens carriage (13) in a manner allowing movement of the lens holder (16) along the optical axis O;

e) an optical image stabilization assembly (30) comprising shape memory alloy wires (31) arranged to move the lens carriage (13) relative to the support structure (2) in the plane perpendicular to the optical axis;
f) a part of the optical image stabilization assembly (30) overlaps the lens carriage (13) and the lens holder (16) of the lens assembly (12) in a direction along the optical axis O. 
g) Regarding to the feature that the part of the optical image stabilization assembly that overlaps the lens assembly includes the shape memory alloy wires as recited in present claim 2, such feature is disclosed in page 8; and 
h) regarding to the feature that an image sensor mounted to the support structure as recited in present claim 6, such feature is disclosed in figure 2 in which an image sensor (11) is mounted on a part (14) of the support structure (2, 14).17.       Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekimoto (US Publication No. 2016/0330375, of record).
Sekimoto discloses a camera module. The camera module as described in paragraphs [0052]-[0103] and [0170]-[0181] and shown in figures 1-2 and 9 comprises the following features:
a) a support structure (6, 19); 
b) a lens assembly (31) supported by a lens carriage (11);

d) an autofocus actuator arrangement (9, 10) arranged to move the lens holder (2) supporting at least one lens (1) relative to the lens carriage (11) along the optical axis wherein the lens carriage (11) is supported on the support structure (6, 19) in a manner allowing movement of the lens assembly relative to the support structure in a plane perpendicular to the optical axis;
e) an optical image stabilization assembly (4) comprising shape memory alloy wires (27a-27d) and ball members (15) arranged to move the lens carriage (11) relative to the support structure (6, 19) in the plane perpendicular to the optical axis;
f) at least a part (27c, 27d) of the optical image stabilization assembly (4) overlaps the lens assembly (31) in a direction along the optical axis, see figure 9 which shows the part (27c, 27d) overlaps the lens carriage (11) and lens holder (2);
g) Regarding to the feature that the part of the optical image stabilization assembly that overlaps the lens assembly includes the shape memory alloy wires as recited in present claim 2, such feature is disclosed in paragraphs [0170]-[0181] and figure 9; 
h) Regarding to the feature that the part of the optical image stabilization assembly that overlaps the lens assembly includes ball members arranged to perform a bearing function between the support structure and the lens assembly as recited in present claim 3, such feature is disclosed in paragraphs [0084] and figure 9; and
.
Conclusion
18.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872